     Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 1 of 10




                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

AIRIA DEVELOPMENT COMPANY,                  §
                                            §
               Plaintiff,                   §
                                            §
               v.                           §         CIVIL ACTION NO. ________
                                            §
GRAND BELLFORT BUSINESS                     §
PARK, L.P., J-P DEVELOPMENT, LLC,           §
AND PANKAJ H. PATEL                         §
                                            §         JURY TRIAL DEMANDED
               Defendants.                  §
                                            §

                             PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Airia Development Company (“Airia”) by and through the undersigned counsel,

and files this Complaint against Defendants Grand Bellfort Business Park, L.P., J-P

Development, LLC and Pankaj H. Patel (“Defendants”) and alleges the following:

                                    I.     THE PARTIES

       1.      Plaintiff Airia Development Company (“Airia” or “Plaintiff”) is a corporation

organized and existing pursuant to the laws of the state of Texas and having a principal place of

business at 20333 State Highway 249, Suite 600, Houston, Texas 77070.

       2.      On information and belief, Defendant Grand Bellfort Business Park, L.P.

(“GBBP”) is a Texas limited partnership with its principal place of business at 27311 Horizon

Bay Ln, Katy, Texas 77494.

       3.      On information and belief, Defendant J-P Development, LLC (“JPD”) is a Texas

limited liability company with its principal place of business at 27311 Horizon Bay Ln, Katy,

Texas 77494.




                                             Page 1
      Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 2 of 10




       4.      On information and belief, Defendant Pankaj H. Patel (“Patel”) is a resident of

Texas residing at 27311 Horizon Bay Ln, Katy, Texas 77494.

                               II.    FACTUAL BACKGROUND

Airia Development Company

       5.      Plaintiff owns the following incontestable federal trademark registrations:

ALIANA (Reg. No. 3,548,436) for real estate development; ALIANA (Reg. No. 4,218,236) for

management of residential real estate property; development of residential real estate projects,

namely, planning, laying out and custom construction of residential communities; building

construction; and ALIANA (Reg. No. 4,214,369) for health club services, namely, providing

instruction and equipment in the field of physical exercise.

       6.      Aliana Development Company is an affiliate of Plaintiff and developed a 2,000-

acre community west of Houston, Texas in Fort Bend County, Texas called Aliana. The Aliana

community is recognized as one of the top master-planned communities in the nation.

       7.      Plaintiff licensed the right to use the ALIANA trademarks exclusively to Aliana

Development Company. Plaintiff and its predecessor have used the ALIANA name in connection

with real estate development and management of residential properties for over 12 years.

       8.      As a result of its extensive advertising and promotion of its services, exclusive

and continuous use of ALIANA and longstanding rights in ALIANA, the ALIANA mark has

become well-known and synonymous with Plaintiff. Accordingly, Plaintiff has developed

substantial goodwill and a reputation for integrity in its market, both of which are inextricably

intertwined with Plaintiff’s intellectual property.

       9.      Plaintiff’s ALIANA mark is inherently distinctive and well known in connection

with real estate development services. Consumers recognize that real estate development services




                                               Page 2
      Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 3 of 10




offered under the mark emanate from a single source—Plaintiff. As a result of Plaintiff’s efforts,

the consuming public, particularly in Texas, widely recognizes and associates ALIANA mark

with Plaintiff.

        10.       There is high likelihood that Plaintiff’s existing and potential customers will

therefore be confused unless Defendants are enjoined.

        11.       As a result of Plaintiff’s continuous use and promotion of ALIANA mark Plaintiff

has also acquired valuable common law rights in the mark.

        12.       Plaintiff has continuously used the ALIANA mark in interstate commerce since at

least as early as March 2008 in interstate commerce connection with real estate development

services.

        13.       The goodwill embodied in Plaintiff’s ALIANA mark and consequently Plaintiff’s

valuable reputation and credibility in the industry, depends on the integrity of the goods and

services as being identified exclusively with Plaintiff – and not any other source.

        14.       Further, the goodwill embodied in ALIANA depends on truthful and accurate

information being associated with the services, and not false and confusing information.

Defendants’ Use

        15.       On or about October 4, 2018 Defendant GBBP was formed under the name Grand

Aliana Business Park, L.P. and operated under that name until about February 3, 2021, at which

time a name change was filed with the Texas Secretary of State to the name Grand Bellfort

Business Park, L.P.

        16.       Defendant JPD is the general partner in GBBP and Defendant Patel is the

Manager of JPD and the registered agent of GBBP.




                                               Page 3
     Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 4 of 10




       17.    Upon information and belief, Patel operates GBBP and has directed all the

activities of GBBP referenced in this Complaint.

       18.    Defendants advertise their services on site, as shown below, and through

development plans available online. See

https://images1.loopnet.com/d2/fspbj_zc0Z_aWNnty41_0UpeWZNi2b2lDlmdL-N0-

tY/document.pdf, Exhibit A hereto.




       19.    Defendants intentionally placed the above shown signage next door to one of

Plaintiff’s ALIANA properties, located at 18120 W. Bellfort Blvd, in order to advertise its

commercial park.

The Dispute

       20.    The dispute in this case involves Defendants’ refusal, despite repeated requests, to

remove the infringing marketing materials that are causing confusion in the marketplace and

unfair competitive harm damaging to Plaintiff’s business and business reputation.




                                             Page 4
      Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 5 of 10




       21.     Sometime in mid-October 2020, Plaintiff discovered that Defendants were

marketing and selling buildings in their business park under the ALIANA name. Plaintiff then

retained counsel to investigate Defendants’ infringing use and search for contact information for

Defendants.

       22.     Plaintiff, through its attorney, sent a cease and desist letter (“Demand Letter”) to

GBBP on December 4, 2020, requesting that GBBP immediately cease all use of the ALIANA

name, remove all references to ALIANA from publicly available materials, and refrain from

future use or attempt to register the ALIANA mark. See Exhibit B. Plaintiff was amenable to

providing a reasonable amount of time to GBBP to change the name and requested a response

within ten (10) business days. GBBP never responded.

       23.     On January 19, 2021, Plaintiff received an email from the title company Old Republic

Title because the property listed as “0151 A M CLOPPER, BLOCK 1, ACRES 10.0001, GRAND

ALIANA BUSINESS PARK, Restricted Reserve ‘A’ (Commercial)” was being sold and the title

company requested confirmation of whether the property would be subject to commercial restrictions

and would be a member of the Aliana commercial association.

       24.     After attempts on December 4, 2021, December 15, 2021, January 21, 2021,

January 25, 2021 and February 3, 2021 and February 5, 2021 to contact and resolve the matter

with Patel, as the registered agent for GBBP, via certified mail, phone and/or through multiple

email exchanges, GBBP has now responded and GBBP finally filed the requested name change

with the Texas Secretary of State on February 3, 2021. However, Defendants have yet to comply

with Airia’s remaining requests to cease infringing activities.   On a phone call on January 21,

2021, Patel stated that he had in fact received Plaintiff’s December 4, 2021 letter and did not

respond despite Plaintiff’s request for a response within ten (10) business days.




                                              Page 5
      Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 6 of 10




Nature of the Allegations

       25.     Defendants are directly and willfully infringing Plaintiff’s registered and common

law rights in the ALIANA mark and are unlawfully trading upon Plaintiff’s goodwill in its

ALIANA mark, which has created actual confusion in the marketplace.

       26.     Defendants’ blatant infringement in an area that Plaintiff is well known for the

ALIANA mark and has had longstanding rights is damaging Plaintiff’s business reputation and is

irreparably harming the goodwill of Plaintiff’s business, as well as enabling Defendants to

improperly profit from this false association by gaining business and buyers as a result.

       27.     Defendants’ actions in refusing to remove the infringing mark are intentionally

injuring Plaintiff’s business reputation.

       28.     Plaintiff respectfully seeks intervention of this Court to stop Defendants from

intentionally and willfully continuing its present activities, for injunctive relief and for monetary

damages.

                             II.     JURISDICTION AND VENUE

       29.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as

though fully set forth herein.

       30.     The Court has subject matter jurisdiction over this case under 15 U.S.C. §§ 1121,

1125, 28 U.S.C. §§ 1331, 1338, and has supplemental jurisdiction over the state law claims

under 28 U.S.C. §1367(a).

       31.     On information and belief, this Court has personal jurisdiction over each

Defendant because they are residents of the State of Texas and reside in this judicial district.

       32.     On information and belief, this Court has personal jurisdiction over each

Defendant under the Texas long arm statute because each Defendant has established minimum




                                               Page 6
      Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 7 of 10




contacts with Texas such that the exercise of personal jurisdiction over Defendants is proper

under the due process clause of the United States Constitution. Defendants advertise their

business and services to buyers in Fort Bend County, Texas.

        33.     On information and belief, Defendants have established minimum contacts with

Texas such that the exercise of personal jurisdiction over Defendants is proper under the due

process clause of the United States Constitution because Defendants’ property is located at

18120 W Bellfort Blvd, Richmond, Texas 77407 in Fort Bend County, Texas.

        34.     Exercise of personal jurisdiction over Defendants is also proper under the due

process clause of the United States Constitution because Defendants are committing the

intentional tort of willful trademark infringement in Texas by providing services that infringe

Plaintiff’s ALIANA mark in Texas and by creating a false affiliation or sponsorship with

Plaintiff that is intentionally directed at Texas and its residents.

        35.     On information and belief, Defendants have willfully and voluntarily committed

the acts complained of herein in at least this State.

        36.     On information and belief, venue is proper under 28 U.S.C. § 1391.

                                          III.    COUNTS

        Count I: Federal False Designation of Origin Under15 U.S.C. § 1125(a)(1)(A)

        37.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as

though fully set forth herein.

        38.     The acts complained of herein constitute false advertising and false designation of

origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

        39.     Defendants’ use of ALIANA mark without Plaintiff’s consent is likely to cause

confusion or mistake, or to deceive as to the affiliation, connection, or association of Defendants




                                                 Page 7
      Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 8 of 10




with Plaintiff, in violation of 15 U.S.C. § 1125(a) and constitutes false advertising, false

designation of origin and unfair competition with Plaintiff.

       40.     Defendants’ actions have been undertaken willfully and intentionally, with the

full knowledge that the statements are false, and with full knowledge of the likely confusion or

mistake with respect to the source of the real estate development services.

       41.     Plaintiff believes, and thereon alleges, that Defendants have derived and received,

and will continue to derive and receive, gains, profits, and advantages from Defendants’

infringement in an amount not presently known to Plaintiff. By reason of Defendants’ actions,

constituting unfair competition, Plaintiff has been damaged and is entitled to monetary relief in

an amount to be determined at trial.

                                 Count II: Texas Trademark Law

       42.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as

though fully set forth herein.

       43.     The acts of Defendants complained of herein are in violation of Texas Business

and Commerce Code § 16.102.

       44.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

damages to its valuable trademarks, and other damages permitted by Texas Business and

Commerce Code § 16.104, in an amount to be proved at trial.

                         Count III: Common Law Unfair Competition

       45.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as

though fully set forth herein.

       46.     The acts of Defendants complained of herein constitute unfair competition in

violation of the common law of the State of Texas.




                                              Page 8
      Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 9 of 10




                              IV.        DEMAND FOR A JURY TRIAL

        47.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

respectfully requests a trial by jury of all issues properly triable by jury.

                                    V.     PRAYER FOR RELIEF

        48.      WHEREFORE, Plaintiff requests entry of judgment in its favor and against

Defendants including the following:

              a. A judgment declaring that Defendants are liable for trademark infringement under

                 15 U.S.C. § 1125(a), Texas Business and Commerce Code § 16.102, and

                 constitutes unfair competition under state law, and also that Defendants’ acts

                 constitute willful infringement under 15 U.S.C. § 1117;

              b. A judgment ordering that Defendants be ordered to pay any and all damages

                 available under 15 U.S.C. § 1117 and Texas Business and Commerce Code §

                 16.104, including court costs, expenses, enhanced damages, statutory damages to

                 the extent permissible, and attorney’s fees;

              c. A grant of a permanent injunction enjoining the Defendants from further acts of

                 infringement and unfair competition;

              d. A judgement for Plaintiff on all other counts asserted herein;

              e. Any other accounting for damages;

              f. Any other appropriate interest and costs; and

              g. For such other and further relief as the Court deems just and proper.




                                                 Page 9
    Case 4:21-cv-00496 Document 1 Filed on 02/12/21 in TXSD Page 10 of 10




DATED this 12th day of February, 2021.         Respectfully submitted,

                                               /s/ Darlene F. Ghavimi
                                               Darlene F. Ghavimi, Attorney-in-Charge
                                               TX Bar No. 24072114
                                               SDTex. No. 1268315
                                               K&L GATES LLP
                                               2801 Via Fortuna, Suite #350
                                               Austin, TX 78746
                                               Tel.: (512) 482-6919
                                               Fax: (512) 482-6859
                                               darlene.ghavimi@klgates.com


                                               Attorney For Airia Development Company




                                         Page 10
